

[logo.jpg]


GENERAL SECURITY AGREEMENT
New York


Debtor: Mod-Pac Corp., a New York corporation with a business, address at 1801
Elmwood Avenue, Buffalo New York 14207.


Bank/Secured Party:  Manufacturers and Traders Trust Company, a New York banking
corporation with its banking offices at One M&T Plaza, Buffalo, New York 14203
Attention: Office of General Counsel.


For good and valuable consideration, the receipt and sufficiency of which is
acknowledged, and intending to be legally bound, Debtor agrees with Secured
Party as follows:


1.        Security Interests.


1.1        Grant.  As security for the prompt and complete payment and
performance when due of all of the Obligations, Debtor does hereby grant to
Secured Party a continuing security interest (“Security Interest”) in all
personal property and fixtures of Debtor, wherever located, whether now existing
or owned or hereafter arising or acquired, whether or not subject to the Uniform
Commercial Code, as the same may be in effect in the State of New York, as
amended from time to time (“UCC”), and whether or not affixed to any realty,
including, without limitation, (i) all accounts, chattel paper, investment
property, deposit accounts, documents, goods, equipment, farm products, general
intangibles (including trademarks, service marks, trade names, patents,
copyrights, licenses and franchises), instruments, inventory, money, letter of
credit rights, causes of action (including tort claims), and other personal
property (including agreements and instruments not constituting chattel paper or
a document, general intangible or instrument); (ii) all additions to, accessions
to, substitutions for, replacements of and supporting obligations of the
foregoing; (iii) all proceeds and products of the foregoing, including, without
limitation, insurance proceeds; and (iv) all business records and information
relating to any of the foregoing and any software or other programs for
accessing and manipulating such information (collectively, the
“Collateral”).  Debtor acknowledges and agrees that the foregoing collateral
description is intended to cover all assets of Debtor; provided, however, it is
acknowledged that “Collateral” shall not include any equity interests in any
foreign subsidiary that is not a first tier subsidiary or any equity interests
in any first tier subsidiary to the extent the same represents in the aggregate
more than 65% of the total combined voting power of all classes of capital stock
or similar equity interests of such foreign subsidiary if (x) to grant such
security interest would subject Debtor to liability for a material amount of
additional United States income tax by virtue of Section 956 of the Internal
Revenue Code.


1.2        Obligations.  The term “Obligations” means any and all indebtedness
or other obligations of Debtor to Secured Party under the Credit  Documents, as
hereafter defined, however created or evidenced, regardless of kind, class or
form, whether direct, indirect, absolute or contingent , whether joint or
several, whether from time to time reduced and thereafter increased, or entirely
extinguished and thereafter reincurred, together with all extensions, renewals
and replacements thereof, and all interest, fees, charges, costs or expenses
which accrue on or in connection with the foregoing, including, without
limitation, any indebtedness or obligations (i) not yet outstanding but
contracted for, or with regard to which any other commitment by Secured Party
exists; (ii) arising prior to, during or after any pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of  whether
allowed or allowable in such proceeding;; or (iii) payable under this Agreement.
The “Credit  Documents” means the Credit Agreement, the Collateral Documents,
the Letters of Credit, or any other documents now or hereafter executed pursuant
to the terms or in connection with the Credit Agreement. “Credit Agreement” mean
the Revolving Credit Agreement, dated     2010, between Debtor and Secured Party
as the same may be amended or amended and restated from time to time. All
capitalized terms not otherwise defined herein have the meanings attributed to
them in the Credit Agreement.


2.        Covenants.  Debtor covenants and agrees as follows:


2.1        Perfection of Security Interest.  Debtor shall execute and deliver to
Secured Party such financing statements, control agreements or other documents,
in form and content satisfactory to Secured Party, as Secured Party may from
time to time reasonably request to perfect and continue the Security
Interest.  Upon the request of Secured Party, Debtor shall deliver to Secured
Party any and all instruments, chattel paper, negotiable documents or other
documents evidencing or constituting any part of the Collateral properly
endorsed or assigned, in a manner satisfactory to Secured Party.  Until such
delivery, Debtor shall hold such portion of the Collateral in trust for Secured
Party.  Debtor shall pay all expenses for the preparation, filing, searches and
related costs in connection with the grant and perfection of the Security
Interest.  Debtor authorizes (both prospectively and retroactively) Secured
Party to file financing statements, and any continuations and amendments
thereof, with respect to the Collateral without Debtor’s signature.  A photocopy
or other reproduction of any financing statement or this Agreement shall be
sufficient as a financing statement for filing in any jurisdiction.


2.2        Negative Pledge; Disposition of Collateral.  Debtor shall not grant
or allow the imposition of any lien, security interest or encumbrance on, or
assignment of, the Collateral except if such Lien is a Permitted Lien (as
defined below) or consented to in writing by Secured Party.  Debtor shall not
make or permit to be made any sale, transfer or other disposition of the
Collateral; provided, however, that so long as Secured Party has not notified
Debtor to the contrary after the occurrence of and during the continuation of an
Event of Default, Debtor may in the ordinary course of business consistent with
its past practices and with prudent and standard practices used in the industry
that is the same or similar to that in which Debtor is engaged: (i) dispose of
any Collateral consisting of equipment that is obsolete or worn-out; (ii) sell
or exchange any Collateral consisting of equipment in connection with the
acquisition of other equipment that is at least as valuable as such equipment,
that Debtor intends to use for substantially the same purposes as such equipment
and that is not subject to any security interest or other lien or encumbrance;
(iii) collect Collateral consisting of accounts or assign such Collateral for
purposes of collection and use the proceeds of such Collateral;  (iv) sell or
lease Collateral consisting of inventory; or sell any Collateral if such sale is
not prohibited under Section 6.1 of the Credit Agreement.  A sale, lease or
other transfer of such Collateral consisting of inventory in the ordinary course
of Debtor’s business does not include a transfer in partial or complete
satisfaction of any liability or obligation or any bulk sale.

 
 

--------------------------------------------------------------------------------

 


2.3        Condition of Collateral; Impermissible Use.  Debtor shall keep the
Collateral consisting of goods in good condition and shall not commit or permit
damage or destruction (other than ordinary wear and tear) to any material
portion of the Collateral.  Debtor shall not permit any  material portion of the
Collateral consisting of goods (i) to be used in such a manner that
would  violate any insurance policy or warranty covering the Collateral such
that there is a material risk of forfeiture of such insurance or warranty or
that would  materially violate any applicable law of any governmental authority
(including any environmental law) now or hereafter in effect; (ii) to become
fixtures on any real property not owned by Debtor (unless Secured Party has been
provided with an acceptable landlord/mortgagee waiver or has  indicated that
Secured Party shall not require a landlord waiver) or become an accession to any
goods not included in the Collateral; or (iii) to be placed in any warehouse
that may issue a negotiable document with regard to such Collateral.


2.4        Modification to Collateral. Debtor shall not, without Secured Party’s
prior written consent, grant any extension on, compound, settle for less than
the full amount of, release (in whole or in part), modify, cancel, or allow for
any substitution, credit or adjustment on Collateral consisting of accounts,
chattel paper, general intangibles, instruments, documents or investment
property, provided that so long as Secured Party shall not have notified Debtor
to the contrary after the occurrence and during the continuation of an Event of
Default, Debtor may grant to account debtors, or other persons obligated with
respect to the Collateral, extensions, credits, discounts, compromises or
settlements in the ordinary course of business consistent with its past
practices and consistent with prudent and standard practices used in the
industries that are the same or similar to those in which Debtor is engaged.


2.5        Titled Goods.  Debtor shall cause all goods included in the
Collateral to be properly titled and registered to the extent required by
applicable law.  Upon the request of Secured Party, Debtor shall cause the
interest of Secured Party to be properly indicated on any certificate of title
relating to such goods and deliver to Secured Party each such certificate, and
any additional evidence of ownership, certificates of origin or other documents
evidencing any interest in such goods.


2.6        Insurance.  Debtor shall, at its own expense and at all times,
maintain effective insurance policies covering damage to persons and against
fire, flood, theft and all other risks to which the Collateral may be subject,
all in such amounts, with such deductibles and issued by such insurance company
as shall be reasonably satisfactory to Secured Party.  Such insurance policies
shall have all endorsements that Secured Party may require and shall further (i)
name Secured Party, exclusively, as the additional insured on the casualty
insurance and the lender’s loss payee and/or mortgagee on the hazard insurance;
(ii) provide that Secured Party shall receive a minimum of thirty (30) days
prior written notice of any amendment or cancellation; and (iii) insure Secured
Party notwithstanding any act or neglect of Debtor or other owner of the
property described in such insurance.  If Debtor fails to obtain the required
insurance as provided herein, Secured Party may, but is not obligated, to obtain
such insurance as Secured Party may reasonably deem appropriate, including,
without limitation, if Secured Party so chooses, “single interest insurance”
which will cover only Secured Party’s interest in the Collateral.  Debtor shall
pay or reimburse to Secured Party the cost of such insurance.  Secured Party
shall have the option after the occurrence and during the continuance of an
Event of Default, in its reasonable discretion, to hold insurance proceeds as
part of the Collateral, apply any insurance proceeds toward the Obligations or
allow the Debtor to apply the insurance proceeds towards repair or replacement
of the item of Collateral in respect of which such proceeds were received.  Upon
the reasonable request of Secured Party, Debtor shall from time to time deliver
to Secured Party such insurance policies, or other evidence of such policies
satisfactory to Secured Party, and such other related information Secured Party
may reasonably request.


2.7        Collateral Information.  Debtor shall provide all information, in
form and substance reasonably satisfactory to Secured Party, that Secured Party
shall from time to time  reasonably  request to (i) identify the nature, extent,
value, age and location of any of the Collateral, or (ii) identify any account
debtor or other party obligated with respect to any chattel paper, general
intangible, instrument, investment property, document or deposit account
included in the Collateral.


2.8        Intentionally Omitted.


2.9        Taxes; Licenses; Compliance with Laws.  Before the end of any
applicable grace period, Debtor shall pay each tax, assessment, fee and charge
imposed by any governmental authority upon the Collateral, the ownership,
disposition or use of any of the Collateral, this Agreement or any instrument
evidencing any of the Obligations except to the extent such tax, assessment, fee
or charge is being contested in good faith by the Debtor.  Debtor shall maintain
in full force and effect each material license, franchise or other authorization
needed for any ownership, disposition or use of the Collateral and the conduct
of its business, operations or affairs unless the failure to so obtain or
maintain such license, franchise or other authorization might not be reasonably
be expected to have a Material Adverse Effect as defined in the Credit
Agreement.  Debtor shall comply with all applicable law of any governmental
authority (including any environmental law), now or hereafter in effect,
applicable to the ownership, disposition or use of the Collateral or the conduct
of its business, operations or affairs and with respect to which the failure to
comply might reasonably be expected to have a material adverse effect on its
business, operations or affairs.


2.10      Records; Legend.  Debtor shall maintain accurate and complete books
and records relating to the Collateral in conformity with generally accepted
accounting principles consistently applied.  At Secured Party’s request, Debtor
will legend, in form and manner satisfactory to Secured Party, its books and
records to indicate the Security Interest.


2.11      Intentionally Omitted.


2.12      Notifications of Change.  Promptly upon acquiring knowledge or reason
to know of any of the following, Debtor shall notify Secured Party of the
occurrence or existence of (i) any Event of Default; (ii) any event or condition
that, after notice, lapse of time or after both notice and lapse of time, would
constitute an Event of Default; (iii) any account or general intangible that
arises out of a contract with any governmental authority (including the United
States); (iv) any event or condition that has or (so far as can be reasonably
foreseen) will or might reasonably be expected to have any material adverse
effect on the Collateral (including a material loss, destruction or theft of, or
of any damage to, the Collateral, material decline in value of the Collateral or
a material default by an account debtor or other party’s performance of
obligations with respect to the Collateral), on Debtor or its business,
operations, affairs or condition (financial or otherwise).

 
 

--------------------------------------------------------------------------------

 


2.13      Lien Law.  If any account or general intangible included in the
Collateral represents money owing pursuant to any contract for the improvement
of real property or for a public improvement for purposes of the Lien Law of the
State of New York (the “Lien Law”), Debtor shall (i) give Secured Party notice
of such fact; (ii) receive and hold any money advanced by Secured Party with
respect to such account or general intangible as a trust fund to be first
applied to the payment of trust claims as such term and/or concept is defined in
the Lien Law (in Section 71 thereof, or otherwise); and (iii) until such trust
claim is paid, not use or permit the use of any such money for any purpose other
than the payment of such trust claims.


2.14      Protection of Collateral; Further Assurances.  Debtor shall, at its
own cost, faithfully preserve, defend and protect the Security Interest as a
prior perfected security interest in the Collateral under the UCC and other
applicable law, superior and prior to the rights of all third parties (other
than those permitted pursuant to Section 3.1) and shall defend the Collateral
against all setoffs, claims, counterclaims, demands and defenses.  At the
request of Secured Party, Debtor shall do, obtain, make, execute and deliver all
such additional and further acts, things, deeds, assurances and instruments as
Secured Party may deem reasonably  necessary or advisable from time to time in
order to attach, continue, preserve, perfect or protect the Security Interest
and Secured Party’s rights hereunder including obtaining waivers (in form and
content acceptable to Secured Party) from landlords, warehousemen and
mortgagees.  Debtor hereby irrevocably appoints Secured Party, its officers,
employees and agents, or any of them, as attorneys-in-fact for Debtor with full
power and authority in the place and stead of Debtor and in the name of Debtor
or its own name from time to time in Secured Party’s discretion, to perform all
acts which Secured Party deems reasonably appropriate to attach, continue,
preserve or perfect and continue the Security Interest, including signing for
Debtor (to the extent such signature may be required by applicable law) UCC-1
financing statements, UCC-3 amendment or other instruments and documents to
attach, continue, preserve or perfect the Security Interest.  This power of
attorney, being coupled with an interest, is irrevocable and shall not be
affected by the subsequent disability or incompetence of Debtor.


3.        Representations and Warranties.  Debtor represents, warrants and
agrees as follows:


3.1        Title.  Debtor holds good and marketable title to the Collateral free
and clear from any security interest or other lien or encumbrance of any party,
other than the Security Interest or such liens, security interests or other
liens or encumbrances specifically permitted by Secured Party or set forth on
Exhibit A hereto (“Permitted Liens”).  Debtor has not made any prior pledge,
encumbrance, assignment or other disposition of any of the Collateral except for
the Permitted Liens.


3.2        Authority.  If Debtor is a business entity, it is duly organized,
validly existing and in good standing under the laws of the above-named state of
organization.  Debtor has the full power and authority to grant the Security
Interest and to execute, deliver and perform its obligations in accordance with
this Agreement.  The execution and delivery of this Agreement will not (i)
violate any applicable law of any governmental authority or any judgment or
order of any court, other governmental authority or arbitrator; (ii) violate any
agreement governing Debtor or to which Debtor is a party; or (iii) result in a
security interest or other lien or encumbrance on any of Debtor’s assets, except
in favor of Secured Party.  Debtor’s certificate of incorporation, by-laws or
other organizational documents do not prohibit any term or condition of this
Agreement.  Each authorization, approval or consent from, each registration and
filing with, each declaration and notice to, and each other act by or relating
to, any party required as a condition of Debtor’s execution, delivery or
performance of this Agreement (including any shareholder or board of directors
or similar approvals) has been duly obtained and is in full force and
effect.  Debtor has the power and authority to transact the business in which it
is engaged and is duly licensed or qualified and in good standing in each
jurisdiction in which the conduct of its business or ownership of property
requires such licensing or such qualifications and where the failure to so
license or qualify might reasonably be expected to have a material adverse
effect on its business or assets.


3.3        Judgments and Litigation.  There is no pending or threatened claim,
audit, investigation, action or other legal proceeding or judgment or order of
any court, agency or other governmental authority or arbitrator which involves
Debtor or the Collateral and which might have a material adverse effect upon the
Collateral, the Debtor, its business, operations, affairs or condition
(financial or otherwise), or threaten the validity of this Agreement or any
related document or action.  Debtor will promptly notify Secured Party upon
acquiring knowledge of the foregoing.


3.4        Enforceability of Collateral.  Instruments, chattel paper, accounts
or documents which constitute any part of the Collateral are genuine and
enforceable in accordance with their terms, comply with the applicable law of
any governmental authority concerning form, content, manner of preparation and
execution, and all persons appearing to be obligated on such Collateral have
authority and capacity to contract and are in fact obligated as they appear to
be on such Collateral, except in each case for such matters that arise in the
ordinary course of business and will not have a material adverse effect on the
value of the Collateral taken as a whole .  There are no restrictions on any
assignment or other transfer or grant of the Security Interest by Debtor, except
for those restrictions that arise in the ordinary course of business (for
example with respect to computer software licenses).  Each sum represented by
Debtor from time to time as owing on accounts, instruments, deposit accounts,
chattel paper and general intangibles constituting any part of the Collateral by
account debtors and other parties with respect to such Collateral is the sum
actually and unconditionally owing by account debtors and other parties with
respect thereto at such time, except for applicable normal cash discounts,
disputes, discrepancies and other matters that arise in the ordinary course of
business and do not have a material adverse effect on the Collateral taken as
whole  None of the Collateral is subject to any defense, set-off, claim or
counterclaim of a material nature against Debtor except as to which Debtor has
notified Secured Party in writing and except for such matters that arise in the
ordinary course of business and do not have a material adverse effect on the
Collateral taken as a whole..


3.5        Location of Chief Executive Office, Records, Collateral.  The
locations of the following are listed on page one of this Agreement or, if
different or additional, on Exhibit A hereto:  (i) Debtor’s residence, principal
place of business and chief executive office; (ii) the office in which Debtor
maintains its books or records relating to the Collateral; (iii) the facility
(including any storage facility) at which now owned or subsequently acquired
inventory, equipment and fixtures constituting any part of the Collateral shall
be kept; and (iv) the real property on which any crop included in the Collateral
is growing or is to be grown, or on which any timber constituting any part of
the Collateral is or is to be standing.  Debtor will not effect or permit any
change in any of the foregoing locations (or remove or permit the removal of the
records or Collateral therefrom, except for mobile equipment included in the
Collateral which may be moved to another location for not more than thirty (30)
days) without thirty (30) days prior written notice to Secured Party and all
actions deemed reasonably necessary by Secured Party to maintain the Security
Interest intended to be granted hereby at all times fully perfected and in full
force and effect have been taken.  All of the locations listed on page one or
Exhibit A are owned by Debtor, of if not, by the party(ies) identified on
Exhibit A.


 
 

--------------------------------------------------------------------------------

 
 
3.6        Structure; Name.  Debtor’s organizational structure, state of
registration and organizational identification number (if any) are stated
accurately on page one of this Agreement, and its full legal name and any trade
name used to identify it are stated accurately on page one of this Agreement, or
if different or additional are listed on Exhibit A hereto. Debtor will not
change its name, any trade names or its identity, its organizational structure,
state of registration or organizational identification number without thirty
(30) days prior written notice to Secured Party.  All actions deemed necessary
by Secured Party to maintain the Security Interest intended to be granted hereby
at all times fully perfected and in full force and effect have been taken.
 
4.        Performance and Expenditures by Secured Party.  If Debtor fails to
perform or comply with any of the terms hereof, Secured Party, at its option,
and upon prior notice to Debtor, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such terms
including the payment or discharge of all taxes, fees, security interest or
other liens, encumbrances or claims, at any time levied or placed on the
Collateral.  An election to make expenditures or to take action or perform an
obligation of Debtor under this Agreement, after Debtor’s failure to perform,
shall not affect Secured Party’s right to declare an Event of Default and to
exercise its remedies.  Nor shall the provisions of this Section relieve Debtor
of any of its obligations hereunder with respect to the Collateral or impose any
obligation on Secured Party to proceed in any particular manner with respect to
the Collateral.


5.        Duty of Secured Party.  Secured Party’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same commercially reasonable manner
as Secured Party deals with similar property for its own account.  Neither
Secured Party nor its directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon the Collateral or for any delay
in doing so or shall be under any obligation to sell or otherwise dispose of the
Collateral upon the request of Debtor or any other person or to take any other
action whatsoever with regard to the Collateral.  The powers conferred on
Secured Party hereunder are solely to protect Secured Party’s interests in the
Collateral and shall not impose any duty upon any Secured Party to exercise any
such powers.  Secured Party shall be accountable only for amounts that it
actually receives as a result of the exercise of its powers under this
Agreement, and neither it nor its officers, directors, employees or agents shall
be responsible to Debtor for any act or failure to act hereunder, except for its
own gross negligence or willful misconduct or failure to act in a
commercially  reasonable manner to the extent required to do so under applicable
law.


6.        Certain Rights and Remedies.


6.1        Inspection; Verification.  Secured Party, and such persons as it may
designate, shall have the right from time to time during normal business hours
to (i) audit and inspect (a) the Collateral, (b) all books and records related
thereto (and make extracts and copies from such records), and (c) the premises
upon which any of the Collateral or books and records may be located; (ii)
discuss Debtor’s business, operations, affairs or condition (financial or
otherwise) with its officers, accountants; and (iii) verify the validity,
amount, quality, quantity, value, condition and status of, or any other matter
relating to the Collateral in any manner and through any medium Secured Party
may consider appropriate (including contacting account debtors or third party
possessing the Collateral for purpose of making such verification).  Debtor
shall furnish all assistance and information and perform any acts Secured Party
may require regarding thereto.  Debtor shall bear the cost and expense of any
such inspection and verification after the occurrence of an Event of Default.


6.2        Notification of Security Interest.  After the occurrence and during
the continuation of an Event of Default, Secured Party may notify any or all
account debtors and other person obligated with respect to the Collateral of the
Security Interest therein.  Upon the request of Secured Party after the
occurrence and during the continuation of an Event of Default, Debtor agrees to
enter into such warehousing, lockbox or other custodial arrangement with respect
to any of the Collateral that Secured Party shall deem reasonably necessary or
desirable.


6.3        Application of Proceeds.  After the occurrence and during the
continuation of an Event of Default, Secured Party may apply the proceeds from
the sale, lease or other disposition or realization upon the Collateral to the
Obligations in such order and manner and at such time as Secured Party shall, in
its sole discretion, determine.  Debtor shall remain liable for any deficiency
if the proceeds of any sale, lease or other disposition or realization upon the
Collateral are insufficient to pay the Obligations.  Any proceeds received by
Debtor from the Collateral after the occurrence and during the continuation of
an Event of Default shall (i) be held by Debtor in trust for Secured Party in
the same medium in which received; (ii) not be commingled with any assets of
Debtor; and (iii) be delivered to Secured Party in the form received, properly
indorsed to permit collection.  After the occurrence and during the continuation
of an Event of Default, Debtor shall promptly notify Secured Party of the return
to or repossession by Debtor of goods constituting part of the Collateral, and
Debtor shall hold the same in trust for Secured Party and shall dispose of the
same as Secured Party directs.


6.4        Income and Proceeds of Instruments and Investment Property.  So long
as no Event of Default has occurred and is continuing, Debtor reserves the right
to request to receive all cash income or cash distribution (whether in cash or
evidenced by check) payable on account of any instrument or investment property
constituting part of the Collateral (collectively, “Cash Distribution”).  Until
actually paid, all rights in the foregoing shall remain subject to the Security
Interest.  Any other income, dividend, distribution, increase in or profits
(including any stock issued as a result of any stock split or dividend, any
capital distributions and the like) on account of any instrument or investment
property constituting part of the Collateral and, after the occurrence and
during the continuation of an Event of Default, all Cash Distributions, shall be
delivered to Secured Party immediately upon receipt, in the exact form received
and without commingling with other property which may be received by, paid or
delivered to Debtor or for Debtor’s account, whether as an addition to, in
discharge of, in substitution of, or in exchange of the Collateral.  Until
delivery, such Collateral shall be held in trust for Secured Party.


6.5        Registered Holder of the Collateral.  After the occurrence and during
the continuation of an Event of Default, Secured Party shall have the right to
transfer to or register (with or without reference to this Agreement) in the
name of Secured Party or its nominee any investment property, general
intangible, instrument or deposit account constituting part of the Collateral so
that Secured Party or such nominee shall appear as the sole owner of record
thereof.  After the occurrence of any Event of Default, Debtor waives all rights
to be advised of or to receive any notices, statements or communications
received by Secured Party or its nominee as such record owner, and agrees that
no proxy or proxies given by Secured Party to Debtor or its designee as
aforesaid shall thereafter be effective.

 
 

--------------------------------------------------------------------------------

 


7.        Default.


7.1        Events of Default.  Any of the following events or conditions shall
constitute an “Event of Default”:  (i) the occurrence of an Event of Default
under the Credit Agreement; or the breach by Debtor of any term or condition of
this Agreement if such breach has not been cured within 20 days  of written
notice from Secured Party to Debtor.


7.2        Rights and Remedies Upon Default.  Upon the occurrence of any Event
of Default, Secured Party without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law) to or upon Debtor or any other person (all and each of which
demands, presentments, protests, advertisements and notices are hereby waived),
may exercise all rights and remedies of a secured party under the UCC, under
other applicable law, in equity or otherwise or available under in this
Agreement including:


7.2.1       Obligations Immediately Due; Termination of Lending.  Secured Party
may declare all or any part of any Obligations not payable on demand to be
immediately due and payable without demand or notice of any kind.  All or any
part of any Obligations whether or not payable on demand, shall be immediately
due and payable automatically upon the occurrence of an Event of Default in
Section 7.1 (vi) above.  The provisions hereof are not intended in any way to
affect any rights of Secured Party with respect to any Obligations which may now
or hereafter be payable on demand.  Secured Party may terminate any obligation
it may have to grant any additional loan, credit or other financial
accommodation to Debtor.


7.2.2       Access to Collateral.  Secured Party, or its agents, may peaceably
retake possession of the Collateral with or without notice or process of law,
and for that purpose may enter upon any premises where the Collateral is located
and remove the same.  At Secured Party’s request, Debtor shall assemble the
Collateral and deliver it to Secured Party or any place designated by Secured
Party, at Debtor’s expense.


7.2.3       Sell Collateral.  Secured Party shall have the right to sell, lease
or otherwise dispose of the Collateral in one or more parcels at public or
private sale or sales upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk provided that such disposition is
conducted in a commercially reasonable matter.  Each purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of Debtor.  Debtor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which Debtor now has or may at any time
in the future have under any applicable law now existing or hereafter
enacted.  Secured Party shall have the right to use Debtor’s premises and any
materials or rights of Debtor (including any intellectual property rights)
without charge for such sales or disposition of the Collateral or the completion
of any work in progress for such times as Secured Party may see fit.  Without in
any way requiring notice to be given in the following time and manner, Debtor
agrees that with respect to any notice by Secured Party of any sale, lease or
other disposition or realization or other intended action hereunder or in
connection herewith, whether required by the UCC or otherwise, such notice shall
be deemed reasonable and proper if given at least ten (10) days before such
action in the manner described below in the Section entitled “Notices”.


7.2.4       Collect Revenues.  Secured Party may either directly or through a
receiver (i) demand, collect and sue on any Collateral consisting of accounts or
any other Collateral including notifying account debtors or any other persons
obligated on the Collateral to make payment on the Collateral directly to
Secured Party; (ii) file any claim or to take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by Secured Party with
respect to the Collateral or to enforce any other right in respect of the
Collateral; (iii) take control, in any manner, of any payment or proceeds from
the Collateral; (iv) prosecute or defend any suit, action or proceeding brought
against Debtor with respect to the Collateral; (v) settle, compromise or adjust
any and all claims arising under the Collateral or, to give such discharges or
releases as Secured Party may deem appropriate; (vi) receive and collect all
mail addressed to Debtor, direct the place of delivery thereof to any location
designated by Secured Party; to open such mail; to remove all contents
therefrom; to retain all contents thereof constituting or relating to the
Collateral; (vii) execute, sign or endorse any and all claims, endorsements,
assignments, checks or other instruments with respect to the Collateral; or
(viii) generally, use, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral; and Debtor hereby
irrevocably appoints Secured Party, its officers, employees and agents, or any
of them, as attorneys-in-fact for Debtor with full power and authority in the
place and stead of Debtor and in the name of Debtor or in its own name from time
to time in Secured Party’s discretion, to take any and all appropriate action
Secured Party deems necessary or desirable to accomplish any of the foregoing or
otherwise to protect, preserve, collect or realize upon the Collateral or to
accomplish the purposes of this Agreement.  Debtor revokes each power of
attorney (including any proxy) heretofore granted by Debtor with regard to the
Collateral.  This power of attorney, being coupled with an interest, is
irrevocable and shall not be affected by the subsequent disability or
incompetence of Debtor.


7.2.5       Setoff.  Secured Party may place an administrative hold on and set
off against the Obligations any property held in a deposit or other account with
Secured Party or any of its Affiliates or otherwise owing by Secured Party or
any of its Affiliates in any capacity to Debtor. Such set-off shall be deemed to
have been exercised immediately at the time Secured Party or such Affiliate
elects to do so.


8.        Expenses.  Debtor shall pay to Secured Party on demand all reasonable
costs and expenses (including all reasonable fees and disbursements of all
counsel retained for advice, suit, appeal or other proceedings or purpose and of
any experts or agents it may retain), which Secured Party may incur in
connection with (i) the administrative fees Secured Party may impose for the
preparation of discharges, releases or assignments to third-parties; (ii) the
custody or preservation of, or the sale, lease or other disposition or
realization on the Collateral; (iii) the enforcement and collection of any
Obligations or any guaranty thereof; (iv) the exercise, performance ,enforcement
or protection of any of the rights of Secured Party hereunder; or (v) the
failure of Debtor to perform or observe any provisions hereof.  After such
demand for payment of any cost, expense or fee under this Section or elsewhere
under this Agreement, Debtor shall pay interest at the highest default rate
specified in any instrument evidencing any of the Obligations from the date
payment is demanded by Secured Party to the date reimbursed by Debtor.  All such
costs, expenses or fees under this Agreement shall be added to the Obligations.


9.        Indemnification.  Debtor shall indemnify Secured Party and its
Affiliates and each officer, employee, accountant, attorney and other agent
thereof (each such person being an “Indemnified Party”) on demand, without any
limitation as to amount, against each liability, cost and expense (including all
reasonable fees and disbursements of all counsel retained for advice, suit,
appeal or other proceedings or purpose, and of any expert or agents an
Indemnified Party may retain) heretofore or hereafter imposed on, incurred by or
asserted against any Indemnified Party (including any claim involving any
allegation of any violation of applicable law of any governmental authority
(including any environmental law or criminal law)), however asserted and whether
now existing or hereafter arising, arising out of any ownership, disposition or
use of any of the Collateral; provided, however, the foregoing indemnity shall
not apply to liability, cost or expense to the extent attributable to an
Indemnified Party’s gross negligence or willful misconduct or its failure to act
in a commercially reasonable manner to the extent required to do so under
applicable law.  This indemnity agreement shall survive the termination of this
Agreement.  Any amounts payable under this or any other section of this
Agreement shall be additional Obligations secured hereby.

 
 

--------------------------------------------------------------------------------

 


10.      Miscellaneous.


10.1      Notices.  Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Debtor (at
its address on Secured Party’s records) or to Secured Party (at the address on
page one and separately to Secured Party’s officer responsible for Debtor’s
relationship with Secured Party). Such notice or demand shall be deemed
sufficiently given for all purposes when delivered (i) by personal delivery and
shall be deemed effective when delivered, or (ii) by mail or courier and shall
be deemed effective three (3) business days after deposit in an official
depository maintained by the United States Post Office for the collection of
mail or one (1) business day after delivery to a nationally recognized overnight
courier service (e.g., Federal Express).  Notice by e-mail is not valid notice
under this or any other agreement between Debtor and Secured Party.


10.2      Governing Law; Jurisdiction.  This Agreement has been delivered to and
accepted by Secured Party and will be deemed to be made in the State of New
York.  Except as otherwise provided under federal law, this Agreement will be
interpreted in accordance with the laws of the State of New York excluding its
conflict of laws rules. DEBTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN ERIE COUNTY OR THE WESTERN
DISTRICT OF THE STATE OF NEW YORK IN A COUNTY OR JUDICIAL DISTRICT WHERE SECURED
PARTY MAINTAINS A BRANCH AND CONSENTS THAT SECURED PARTY MAY EFFECT ANY SERVICE
OF PROCESS IN THE MANNER AND AT DEBTOR’S ADDRESS SET FORTH ABOVE FOR PROVIDING
NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS AGREEMENT WILL PREVENT
SECURED PARTY FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR
EXERCISING ANY RIGHTS AGAINST DEBTOR INDIVIDUALLY, AGAINST ANY SECURITY OR
AGAINST ANY PROPERTY OF DEBTOR WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN
OR DOMESTIC JURISDICTION.  Debtor acknowledges and agrees that the venue
provided above is the most convenient forum for both Secured Party and
Debtor.  Debtor waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Agreement.


10.3      Security Interest Absolute.  All rights of Secured Party hereunder,
the Security Interest and all obligations of Debtor hereunder shall be absolute
and unconditional irrespective of (i) any filing by or against Debtor of any
petition in bankruptcy or any action under federal or state law for the relief
of debtors or the seeking or consenting to of the appointment of an
administrator, receiver, custodian or similar officer for the wind up of its
business; (ii) any lack of validity or enforceability of any agreement with
respect to any of the Obligations, (iii) any change in the time, manner or place
of payment of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from any agreement
or instrument with respect to the Obligations, (iv)any exchange, release or
non-perfection of any lien or any release or amendment or waiver of or consent
under or departure from any guarantee, securing or guaranteeing all or any of
the Obligations, or (v) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, Debtor in respect of the Obligations or
this Agreement.  If, after receipt of any payment of all or any part of the
Obligations, Secured Party is for any reason compelled to surrender such payment
to any person or entity, because such payment is determined to be void or
voidable as a preference, impermissible setoff, or a diversion of trust funds,
or for any other reason, such payment shall be reinstated as part of the
Obligations and this Agreement shall continue in full force notwithstanding any
contrary action which may have been taken by Secured Party in reliance upon such
payment, and any such contrary action so taken shall be without prejudice to
Secured Party’s rights under this Agreement and shall be deemed to have been
conditioned upon such payment having become final and irrevocable.


10.4      Remedies Cumulative; Preservation of Rights.  The rights and remedies
herein are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies which Secured Party may have under
other agreements now or hereafter in effect between Debtor and Secured Party, at
law (including under the UCC) or in equity.  No failure or delay of Secured
Party in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  Debtor expressly disclaims any reliance on any course of
dealing or usage of trade or oral representation of Secured Party including
representations to make loans to Debtor.  No notice to or demand on Debtor in
any case shall entitle Debtor to any other or further notice or demand in
similar or other circumstances.


10.5      Joint and Several; Successors and Assigns.  If there is more than one
Debtor, each of them shall be jointly and severally liable for all amounts,
which become due, and the performance of all obligations under this Agreement
and the term “Debtor” shall include each as well as all of them.  This Agreement
shall be binding upon Debtor and upon its heirs and legal representatives, its
successors and assignees, and shall inure to the benefit of, and be enforceable
by, Secured Party, its successors and assignees and each direct or indirect
assignee or other transferee of any of the Obligations; provided, however, that
this Agreement may not be assigned by Debtor without the prior written consent
of Secured Party.


10.6      Waivers; Changes in Writing.  No course of dealing or other conduct,
no oral agreement or representation made by Secured Party or usage of trade
shall operate as a waiver of any right or remedy of Secured Party.  No waiver of
any provision of this Agreement or consent to any departure by Debtor therefrom
shall in any event be effective unless made specifically in writing by Secured
Party and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No modification to any provision
of this Agreement shall be effective unless made in writing in an agreement
signed by Debtor and Secured Party.


10.7      Interpretation.  Unless the context otherwise clearly requires,
references to plural includes the singular and references to the singular
include the plural; the word “or” has the inclusive meaning represented by the
phrase “and/or”; the word “including”, “includes” and “include” shall be deemed
to be followed by the words “without limitation”; and captions or section
headings are solely for convenience and not part of the substance of this
Agreement.  Any representation, warranty, covenant or agreement herein shall
survive execution and delivery of this Agreement and shall be deemed
continuous.  Each provision of this Agreement shall be interpreted as consistent
with existing law and shall be deemed amended to the extent necessary to comply
with any conflicting law.  If any provision nevertheless is held invalid, the
other provisions shall remain in effect.  Debtor agrees that in any legal
proceeding, a photocopy of this Agreement kept in Secured Party’s course of
business may be admitted into evidence as an original.  Terms not otherwise
defined in this Agreement shall have the meanings attributed to such terms in
the UCC.

 
 

--------------------------------------------------------------------------------

 


10.8      Waiver of Jury Trial.  DEBTOR AND SECURED PARTY HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY DEBTOR AND
SECURED PARTY MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTIONS RELATED HERETO. DEBTOR
REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF SECURED PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SECURED PARTY WILL NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER.  DEBTOR ACKNOWLEDGES THAT
SECURED PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE PROVISIONS OF THIS SECTION.


Dated : June 9, 2010
       
MOD-PAC CORP.
     
By: /s/ Daniel J. Geary
     
Daniel J. Geary, Vice President of Finance

    
FOR SECURED PARTY USE ONLY:
Authorization confirmed: 
    
If Debtor’s Obligations arise under a guaranty in favor of Secured Party, list
the name whose indebtedness is being guaranteed under such guaranty:
    

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


1.
Permitted Liens (§3.1):



(a) Liens of carriers, warehousemen, artisans, bailees, mechanics and
materialmen incurred in the ordinary course of business securing sums not
overdue; (b) liens incurred in the ordinary course of business in connection
with workmen’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, relating to employees, securing sums (i) not
overdue or (ii) being diligently contested in good faith provided that adequate
reserves with respect thereto are maintained on the books and records of Debtor
in conformity with generally accepted accounting principles; and (c) liens for
taxes (i) not yet due or (ii) being diligently contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of Debtor in conformity with generally accepted
accounting principles.


(b) Those liens set forth in the UCC Memorandum dated June 4, 2010, attached
hereto as Exhibit B.


2.
Residence, principal place of business or chief executive office (§3.5(i))



1801 Elmwood Avenue, Buffalo, New York


3.
Location of Books and Records (§3.5(ii))



1801 Elmwood Avenue, Buffalo, New York


4.
Location of Inventory, Equipment, Fixtures, Crops or Timber (§3.5(iii) and
§3.5(iv))



1745, 1801, 1803, 1805, 1807, 1809 Elmwood Avenue, Buffalo New York


5.
Locations Not Owned by Debtor and Name of Record Owner (§3.5)



1803 and1807 Elmwood Avenue, Buffalo, New York owned by NewBuff Associates LLC
and leased  to Debtor’s subsidiary, 1803-1807 Elmwood Avenue LLC


6.
Trade Name, “Doing Business As” Name or Assumed Name (§3.6)



Krepe-Kraft
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
UCC MEMORANDUM

 
 

--------------------------------------------------------------------------------

 

MEMORANDUM


TO:
Brian Bocketti
   
FROM:
Jennifer Donoghue
   
DATE:
June 4, 2010
   
RE:
Mod-Pac Corp. (NY)

 

--------------------------------------------------------------------------------

 

 
Federal
   
Bankruptcy:
Clear
   
Civil Judgments:
Clear
             
New York Secretary of State
 
Federal Tax Liens:
Clear
   
UCC Filings:
11
             
(1)
File Number:
185174
(Original)
   
File Date:
9/27/01
     
Secured Party:
HSBC Business Credit (USA) Inc.
     
Collateral:
Equipment (Printing Press)
               
File Number:
200604075335290
(Continuation)
   
File Date:
4/7/06
     
Secured Party:
HSBC Business Credit (USA) Inc.
             
(2)
File Number:
200702235191145
(Original)
   
File Date:
2/23/07
     
Secured Party:
Eastman Kodak Company
     
Collateral:
Equipment
             
(3)
File Number:
200702235191210
(Original)
   
File Date:
2/23/07
     
Secured Party:
Eastman Kodak Company
     
Collateral:
Equipment
             
(4)
File Number:
200702235191258
(Original)
   
File Date:
2/23/07
     
Secured Party:
Eastman Kodak Company
     
Collateral:
Equipment
 

 
 
 

--------------------------------------------------------------------------------

 



 
(5)
File Number:
200710085980129
(Original)
   
File Date:
10/8/07
     
Secured Party:
Xerox Corporation
     
Collateral:
Leased Equipment
             
(6)
File Number:
200711150890788
(Original)
   
File Date:
11/15/07
     
Secured Party:
General Electric Capital Corporation
     
Collateral:
Equipment
             
(7)
File Number:
200711160894396
(Original)
   
File Date:
11/16/07
     
Secured Party:
XPEDX Div of International Paper
     
Collateral:
Consignment Inventory
             
(8)
File Number:
200712266258501
(Original)
   
File Date:
12/26/07
     
Secured Party:
TCF Equipment Finance, Inc.
     
Collateral:
Leased Equipment
               
File Number:
200804105389890
(Amendment)
   
File Date:
4/10/08
     
Secured Party:
TCF Equipment Finance, Inc.
     
Collateral:
Leased Equipment
             
(9)
File Number:
200803245310892
(Original)
   
File Date:
3/24/08
     
Secured Party:
Eastman Kodak Company
     
Collateral:
Equipment
             
(10)
File Number:
200812178492300
(Original)
   
File Date:
12/17/08
     
Secured Party:
H.M. Surchin Co., Inc.
     
Collateral:
Equipment
             
(11)
File Number:
200908075721229
(Original)
   
File Date:
8/7/09
     
Secured Party:
IBM Credit LLC
     
Collateral:
Leased Equipment
 

 
 
 

--------------------------------------------------------------------------------

 



 
Erie County
     
State Tax Liens:
Clear
   
Federal Tax Liens:
Clear
   
Civil Judgments:
Clear
   
UCC Filings:
1
           
(1)
File Number:
Q96/8016
(Original)
   
File Date:
10/5/01
     
Secured Party:
HSBC Business Credit (USA) Inc.
     
Collateral:
Equipment/Fixtures
               
File Number:
Q96/8016
(Continuation)
   
File Date:
5/18/06
     
Secured Party:
HSBC Business Credit (USA) Inc.
 

 
 
 

--------------------------------------------------------------------------------

 